Name: Council Implementing Regulation (EU) 2015/108 of 26 January 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 27.1.2015 EN Official Journal of the European Union L 20/2 COUNCIL IMPLEMENTING REGULATION (EU) 2015/108 of 26 January 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) By its judgments of 13 November 2014 in Cases T-653/11, T-654/11 and T-43/12, the General Court of the European Union annulled the Council's decision to include Aiman Jaber, Khaled Kaddour, Mohammed Hamcho and Hamcho International on the list of persons and entities subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012. (3) Aiman Jaber, Khaled Kaddour, Mohammed Hamcho and Hamcho International should be included again on the list of persons and entities subject to restrictive measures, on the basis of new statements of reasons. (4) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 16, 19.1.2012, p. 1. ANNEX The following persons and entity shall be inserted in the list of persons and entities set out in Annex II to Regulation (EU) No 36/2012. I. LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 14 AND ARTICLE 15(1)(a) A. PERSONS Name Identifying information Reasons Date of listing 18. Mohammed ( ) Hamcho ( ) Date of birth: 20 May 1966. Passport No 002954347 Prominent Syrian businessman, owner of Hamcho International, close to key figures of the Syrian regime, including President Bashar al-Assad and Maher al-Assad. Since March 2014, he has held the position of Chairman for China of the Bilateral Business Councils following his appointment by the Minister of Economy, Khodr Orfali. Mohammed Hamcho benefits from and provides support to the Syrian regime and is associated with persons benefiting from and supporting the regime. 27.1.2015 28. Khalid ( ) (a.k.a. Khaled) Qaddur ( ) (a.k.a. Qadour, Qaddour, Kaddour) Prominent Syrian businessman, close to Maher al-Assad, a key figure of the Syrian regime. Khalid Qaddur benefits from and provides support to the Syrian regime and is associated with persons benefiting from and supporting the regime. 27.1.2015 33. Ayman ( ) Jabir ( ) (a.k.a. Aiman Jaber) Place of birth: Latakia Prominent Syrian businessman, close to key figures of the Syrian regime such as Maher al-Assad and Rami Makhlouf. He has also provided support to the regime by facilitating the importation of oil from Overseas Petroleum Trading to Syria through his company El Jazireh. Ayman Jabir benefits from and provides support to the regime and is associated with persons benefiting from and supporting the regime. 27.1.2015 B. ENTITIES Name Identifying information Reasons Date of listing 3. Hamcho International (a.k.a. Hamsho International Group) Baghdad Street, PO Box 8254 Damascus Tel. +963 112316675 Fax +963 112318875 Website: www.hamshointl.com E-mail: info@hamshointl.com and hamshogroup@yahoo.com Hamcho International is a large Syrian holding company owned by Mohammed Hamcho. Hamcho International benefits from and provides support to the regime and is associated with a person benefiting from and supporting the regime. 27.1.2015